DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “wherein an orthographic projection of the second wire on the insulating layer is not perpendicular to an orthographic projection of the overlapping section on the insulating layer” as recited in claims 1, 13, and 20.
It should be noted that the above limitation is being interpreted in view of FIG. 3.  Examiner notes that while portions of 22 are perpendicular to the wire 3, only the overlapping portion 21 is not perpendicular to the wire 3, which is how the claim limitation of claims 1, 13, and 20 are being interpreted.
Yoshida (US 20190391436 A1), the closest reference, discloses an array substrate, (FIGS. 7-12) comprising: 

an insulating layer (gate insulating film 23) covering the first metal layer, a region of the insulating layer corresponding to the first wire being a convex ridge protruding in a direction away from the first metal layer; (See FIG. 12, where the insulating layer 23 has a convex ridge protruding away from the layer 67) and 
a second metal layer (source electrode 25) provided on a side of the insulating layer facing away from the first metal layer, the second metal layer comprising at least one second wire (wire 25) which intersects the convex ridge in a region of the convex ridge corresponding to the overlapping section.  (See annotated FIG. 12, where the second wire 25 overlaps the convex ridge in the region marked, which corresponds to the overlapping section, see also Response to Arguments) 
However, Yoshida does not explicitly teach “wherein an orthographic projection of the second wire on the insulating layer is not perpendicular to an orthographic projection of the overlapping section on the insulating layer” as recited in claims 1, 13, and 20.  No other reference remedies these deficiencies.
Therefore, claims 1, 13, and 20 are allowed, and claims 2-12 and 14-19 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812